t c summary opinion united_states tax_court kenneth f reinert petitioner v commissioner of internal revenue respondent docket no 24409-07s filed date kenneth f reinert pro_se rachael j zepeda for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 for petitioner’s tax_year the issues for our consideration are whether petitioner received gross_income of dollar_figure because of the termination of his life_insurance_policy and whether he is liable for an accuracy-related_penalty under sec_6662 background2 at the time his petition was filed petitioner resided in arizona on date petitioner purchased a life_insurance_policy with the northwestern mutual life_insurance co northwestern the face_amount of the policy was dollar_figure and the dollar_figure premium was payable every months until july or until petitioner’ sec_65th birthday at which time the policy would be fully paid the policy had a cash_surrender_value which continued to increase as the cash_value increased petitioner borrowed against that value as of the cash_value of the policy was dollar_figure at the same time petitioner’s outstanding loan balance against the cash_value was dollar_figure and the premium sec_2 the parties’ stipulation of facts and exhibits is incorporated by this reference he paid totaled dollar_figure over the years petitioner was not paying interest on the loans outstanding against the cash_value of the insurance_policy and northwestern treated the interest on the loans under the terms of the policy as additional loans against the cash_value of the policy under the policy if indebtedness equals or exceeds the cash_value at any time his policy shall terminate thirty-one days after a notice of termination has been mailed to the last_known_address of the owner the policy terms also provided that upon receipt at the home_office of this policy and of a full and valid surrender of all claims the insurance shall terminate and the company will pay as directed the cash_value less any indebtedness at the end of date northwestern sent petitioner a notice that the loan amount would soon exceed the cash_value and that the policy would terminate the notice also advised that termination would trigger a taxable_event and would result in reportable ordinary_income at that point petitioner owed dollar_figure interest on his loan against the cash_value of the policy and chose not to pay the interest resulting in the loan balance exceeding the cash_value of the policy petitioner advised northwestern that if the policy terminated it was not a taxable_event whereas if the policy was surrendered it was a taxable_event petitioner chose not to pay the interest the loan amount exceeded the policy cash_value and the policy was terminated petitioner did not physically surrender the policy on date petitioner received a form entitled surrender of policy for cash_value along with a dollar_figure check from northwestern representing the residual cash_value after considering petitioner’s outstanding loan balance petitioner signed the form and endorsed and cashed the dollar_figure check because of the termination petitioner lost the dollar_figure of life_insurance coverage in date petitioner received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for his tax_year from northwestern reflecting a gross distribution of dollar_figure and a taxable_amount of dollar_figure the difference between the gross distribution and the taxable_amount was dollar_figure the total amount petitioner had paid in premiums on the policy petitioner believes that northwestern used the termination as leverage to force policy holders to pay interest on their outstanding loans borrowed against the cash_surrender_value of their policies in other words petitioner had dollar_figure of fully paid life_insurance in force and had borrowed all of the increases in cash_surrender_value to a point where the annual increases in policy value paid the interest on petitioner’s outstanding policy_loans in that way the insurance_company did not collect interest on the loans and because petitioner wa sec_65 years old making his policy paid up he made no more premium payments discussion petitioner allowed his policy to terminate by not paying the interest on outstanding loans so that the loan balance exceeded the threshold for termination petitioner contends that a termination of a policy in this manner is not a taxable_event because the pertinent statutes and regulations expressly apply to a surrender of a policy sec_72 a and c generally provides that an amount received in connection with a life_insurance_contract which is not received as an annuity constitutes gross_income to the extent that the amount received exceeds the investment basis in the insurance_contract sec_72 generally provides that the investment_in_the_contract is the aggregate amount of premiums in particular and as pertinent to this case sec_1 d income_tax regs provides any amount received upon the surrender redemption or maturity of a contract to which sec_72 applies which is not received as an annuity under the rules of paragraph b of sec_1_72-2 shall be included in the gross_income of the recipient to the extent that it when added to amounts previously received under the contract and which were excludable from the gross_income of the recipient under the law applicable at the time of receipt exceeds the aggregate_of_premiums_or_other_consideration_paid petitioner argues that his insurance_policy contract was terminated and that he did not literally surrender the policy he relies on dictionary definitions of those terms ie a termination in the setting of his case is an involuntary event whereas a surrender is a voluntary act that he did not perform because the statute and the regulations use the term surrender and the term termination is absent petitioner argues that congress intended that amounts received in excess of investment on account of termination are not includable in his gross_income petitioner has not provided any reference to legislative_history in support of his contention petitioner does not question the amounts in dispute only the legal question of whether the excess over investment is taxable we addressed a substantially_similar set of circumstances in atwood v commissioner tcmemo_1999_61 in that case as with petitioner the insurance contracts provided for the termination or lapse of the policy when the total loan including unpaid interest exceeded the policy cash_value or a similar threshold likewise in atwood the taxpayers failed to repay any portion of the loans or interest thereon their insurance_policy contracts were terminated and they were sent a small check reflecting the amount of the cash_surrender_value after considering the outstanding loans in atwood as in petitioner’s case the termination resulted in the outstanding loan’s being satisfied by the cash_value of the policy in atwood the excess of the cash_surrender_value over the total premiums was held to be ordinary_income the cash_value of petitioner’s insurance_policy increased from its inception to the time of termination by dollar_figure no amount of that increase in value was distributed to petitioner as a dividend or distribution and as a result petitioner paid no tax on the increase between and during that same period petitioner paid dollar_figure in premiums on the life_insurance_policy and borrowed dollar_figure representing principal and interest as of petitioner had attained the age of no further premiums were due and his life_insurance_policy was considered fully paid after petitioner was warned by northwestern that his outstanding loans and interest were going to exceed the amount that would result in termination under the terms of the life_insurance_contract he decided to allow the termination in response northwestern sent petitioner a dollar_figure check representing the difference between the dollar_figure cash_value of the policy and petitioner’s dollar_figure outstanding loan including interest accretions against the cash_value northwestern sent petitioner a form 1099-r reflecting the above information and advising petitioner that dollar_figure was includable in his income the dollar_figure represents the dollar_figure cash_value less petitioner’s investment basis of dollar_figure in premiums_paid although petitioner complains that he received only dollar_figure and he did not surrender his policy when the policy terminated petitioner was relieved of dollar_figure in outstanding loans which he had taken out during the years the policy was in force so in effect he received dollar_figure dollar_figure in cash and dollar_figure in payment or credit against his outstanding loan obligations petitioner could have further deferred reporting this income by paying interest on or reducing the principal of his loan to an amount that would not have caused termination in addition he could have maintained his paid-up life_insurance coverage by maintaining the loan balance below the threshold_amount sec_72 causes the increases in value of insurance contracts to be taxable when the policy ends prior to the payment of an annuity this situation is one that permits the deferral of the reporting of income until a triggering event occurs we see no distinction between the termination and surrender of an insurance_policy for this purpose the physical act of we note that although petitioner may not have physically surrendered his policy he did sign a form entitled surrender of policy for cash_value in order to negotiate the dollar_figure check from northwestern submitting the policy is of no import in this setting the policy has been terminated and no contractual relationship continued between petitioner and northwestern in reality petitioner was allowed to defer the increases in value of his policy for many years a fact that he fails to focus upon we accordingly hold that petitioner had dollar_figure of income as determined by respondent respondent also determined that petitioner was liable for an accuracy-related_penalty under sec_6662 on the underpayment_of_tax for his tax_year sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax which is defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown or dollar_figure petitioner reported dollar_figure of tax and accordingly his tax was understated in the amount of dollar_figure an amount that is more than percent of the tax required and also more than dollar_figure petitioner would therefore be subject_to the penalty unless he can show that any part of the understatement is attributable to an item that was adequately disclosed and has a reasonable basis or for which there was substantial_authority for its tax treatment sec_6662 petitioner although issued a form 1099-r by northwestern indicating taxable_distributions upon termination of his insurance_policy made no disclosure on his income_tax return of the form 1099-r from northwestern or explanation as to why the amounts shown thereon were not reported on his return see sec_6662 petitioner has argued that a termination was not contemplated but has not shown any authority substantial or otherwise for excluding these amounts from income we accordingly hold that petitioner is liable for the accuracy-related_penalty as determined by respondent to reflect the foregoing decision will be entered for respondent
